                      1 WILKE, FLEURY, HOFFELT, GOULD & BIRNEY, LLP
                        WILLIAM A. GOULD, JR. (SBN 35446)
                      2 wgould@wilkefleury.com
                        MATTHEW W. POWELL (SBN 114563)
                      3 mpowell@wilkefleury.com
                        DANIEL L. EGAN (SBN 142631)
                      4 degan@wilkefleury.com
                        AARON R. CLAXTON (SBN 314822)
                      5 aclaxton@wilkefleury.com
                        400 Capitol Mall, Twenty-Second Floor
                      6 Sacramento, California 95814
                     7 Telephone:     (916) 441-2430
                       Facsimile:     (916) 442-6664
                     8
                       Attorneys for Plaintiffs James Van Dyke, in his
                     9 individual capacity, and James Van Dyke and
                       Connie Jerome as the Trustees of the Van Dyke’s
                    10 Rice Dryer Profit Sharing Plan
                    11                                      UNITED STATES DISTRICT COURT

                    12                                      EASTERN DISTRICT OF CALIFORNIA
                    13 In re                                                Case No. 2:19-cv-00073-MCE-DB
                    14 ROBERT SCOTT BARNACK,                                BK. Case No. 18-25167
                                                                            Adv. Proceeding No. 18-02153
                    15                        Debtor.
                    16                                                      STIPULATION AND ORDER
                         CONNIE JEROME, et al.,                             EXTENDING THE DATE FOR
                    17                                                      COMPLETING DISCOVERY
                                              Plaintiffs,
                    18                                                      Courtroom: 7
                                     v.                                     Judge: Morrison C. England Jr.
                    19
                         ROBERT SCOTT BARNACK, an Individual,
                    20
                                              Defendant.
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
 W ILKE , F LEURY ,      2399372.1
H OFFELT , G OULD &
   B IRNEY , LLP                                                          -1-
 ATTORNEYS AT LAW
    SACRAMENTO
                                          STIPULATION AND ORDER EXTENDING THE DATE FOR COMPLETING DISCOVERY
                      1               Plaintiffs James Van Dyke, in his individual capacity, and James Van Dyke and Connie
                      2 Jerome as Trustees for the Van Dyke Rice Dryer Profit Sharing Plan (collectively "Plaintiffs"), and
                      3 Robert Scott Barnack ("Defendant"), by and through their counsel of record, submit this Stipulation
                      4 and [Proposed] Order Extending the Date for Completing Discovery.
                      5                                               INTRODUCTION
                      6               The Parties jointly request that the date for completing all fact discovery and related motion
                      7 practice be extended for approximately three months, from September 23, 2019 until December 20,
                      8 2019. Good cause exists for this extension because (1) discovery in this action was stayed for almost
                      9 four months, (2) the parties postponed fact discovery while exploring the possibility of settlement,
                    10 (3) scheduling conflicts prevented depositions originally noticed in August 2019 from occurring
                    11 until September 2019, (4) extending fact discovery will not impact the dates for completing expert

                    12 discovery, filing dispositive motions or proceeding to trial, and (5) this is the first extension of
                    13 discovery requested by the Parties.
                    14                             CIVIL ACTION AND ADVERSARY PROCEEDING
                    15                On September 18, 2018, Plaintiffs filed a Civil Complaint against Balance Point Retirement
                    16 Analytics, LLC ("Balance Point") in the United States District Court. The civil action is titled James
                    17 Van Dyke et al. v. Balance Point Retirement Analytics, LLC (Case No. 2:18-CV-025316-MCE-JB)
                    18 and is assigned to the Honorable Morrison C. England Jr. On September 21, 2018, Plaintiffs filed
                    19 an Adversary Proceeding against Robert Barnack in the United States Bankruptcy Court. The
                    20 Adversary Proceeding was titled James Van Dyke et al. v. Robert Scott Barnack, (Case No. 18-
                    21 02153) and assigned to the Honorable Christopher M. Klein.
                    22                                             DISCOVERY STAYED
                    23                Plaintiffs and Defendants filed a Joint Discovery Plan in the Adversary Proceeding on
                    24 November 27, 2018. Thereafter, Plaintiffs initiated discovery in the Adversary Proceeding, issuing
                    25 document subpoenas to two banks where Defendants maintained accounts. On December 18, 2018,
                    26 Judge Klein presided over the initial Status Conference in the Adversary Proceeding. During that
                    27 Conference, Judge Klein advised the parties that the reference to the Adversary Proceeding should
                    28 be withdrawn and the claims should be litigated in the District Court because the Bankruptcy Court
 W ILKE , F LEURY ,       2399372.1
H OFFELT , G OULD &
   B IRNEY , LLP                                                               -2-
 ATTORNEYS AT LAW
    SACRAMENTO
                                        STIPULATION AND ORDER EXTENDING THE DATE FOR COMPLETING DISCOVERY
                      1 had limited jurisdiction over the Federal Securities Law and ERISA claims alleged in the Adversary
                      2 Complaint. Judge Klein also observed that by withdrawing the reference, "you eliminate the
                      3 jurisdictional issues, and you may wind up with a more efficient, overall litigation because of the
                      4 ability to have one discovery proceeding for both actions." (Reporter's Transcript of Proceedings
                      5 held on Tuesday, December 18, 2018, 7:4-7.)
                      6               Pursuant to Judge Klein's directive, Plaintiffs filed a motion to withdraw the reference of the
                      7 adversary proceeding on January 9, 2019. After Plaintiffs filed the motion to withdraw the reference,
                      8 Judge Klein stayed discovery in the Adversary Proceeding pending the resolution of the motion.
                      9 (Civil Minutes of January 9, 2019 Status Conference.)
                    10                                MOTION TO WITHDRAW THE REFERENCE
                    11                Plaintiffs’ motion to withdraw the reference was initially assigned to the Honorable John A.

                    12 Mendez. On March 4, 2019, Judge Mendez's Courtroom Deputy directed Plaintiffs to file a Notice
                    13 of Related Cases with Judge England. That afternoon, Plaintiffs submitted a Notice of Related Cases
                    14 to Judge England's Courtroom Deputy. 1
                    15                On March 14, 2019, Judge England issued a Related Case Order directing that the Motion
                    16 to Withdraw the Reference of the Adversary Proceeding that had initially been assigned to Judge
                    17 Mendez be reassigned to Judge England for all further proceedings. Judge England also directed
                    18 that the Adversary Proceeding be denominated 12:19 CV-00073-MCE-DB. Finally, Judge
                    19 England directed all dates currently set in the Adversary Proceeding be vacated.
                    20                On April 26, 2019, Judge England granted Plaintiffs’ motion to withdraw the reference and
                    21 on April 30, 2019, Judge England issued the Initial Pretrial Scheduling Order in the Adversary
                    22 Proceeding. With the entry of this order, Judge Klein’s order staying discovery in the Adversary
                    23 Proceeding was effectively lifted.2
                    24
                    25    1
                         Plaintiffs had filed a Notice of Related Cases when they filed the Motion to Withdraw the
                    26 Reference of the Adversary Proceeding. However, Plaintiffs had not filed the requisite Notice of
                       Related Cases at the time they initially filed the Adversary Proceeding.
                    27 2 While the discovery stay was in effect in the Adversary Proceeding, Plaintiffs did not pursue
                       discovery in the Civil Action lest that be considered an attempt to circumvent Judge Klein's order
                    28 (footnote continued)
 W ILKE , F LEURY ,       2399372.1
H OFFELT , G OULD &
   B IRNEY , LLP                                                                -3-
 ATTORNEYS AT LAW
    SACRAMENTO
                                        STIPULATION AND ORDER EXTENDING THE DATE FOR COMPLETING DISCOVERY
                      1                                        SETTLEMENT DISCUSSIONS
                      2               Before initiating further discovery, Plaintiffs and Defendants explored the possibility of
                      3 settling both actions. The nature of the settlement negotiations will not be disclosed. The parties
                      4 did not settle the related actions.
                      5                                              FACT DISCOVERY
                      6               In early July 2019, Plaintiffs served document requests, deposition notices and subpoenas.
                      7 The first depositions were scheduled to proceed the week of August 5, 2019. However, on the day
                      8 those depositions were scheduled to begin, Defendant’s counsel was unexpectedly required to
                      9 appear for trial in a criminal action. Therefore, it was necessary to reschedule the depositions.
                    10                Counsel for Plaintiffs and Defendant met and conferred regarding dates for the depositions
                    11 and agreed that the depositions previously scheduled for August 2019 will proceed the week of

                    12 September 22, 2019. New deposition notices and subpoenas have been issued for the continued
                    13 depositions. However, the depositions are now scheduled at approximately the same time
                    14 discovery is scheduled to close under Judge England's Initial Scheduling Order.
                    15                 EXTENDING FACT DISCOVERY WILL NOT IMPACT OTHER DATES
                    16                The Parties now request that the date for completing fact discovery and any associated
                    17 motion practice be continued to December 20, 2019. That relatively short extension will give the
                    18 Parties sufficient time to complete fact discovery. The extension of the date to complete fact
                    19 discovery will not impact the time for completing expert discovery and filing dispositive motions.
                    20 Expert discovery will be completed and dispositive motions will still be filed no later than 180 days
                    21 after the original date for completing fact discovery, September 23, 2019.
                    22                               FIRST EXTENSION OF DISCOVERY CUTOFF
                    23                This request for an extension of the date for completing discovery is the first request for an
                    24 extension of discovery by either of the Parties.
                    25
                    26
                    27
                       staying discovery in the Adversary Proceeding. Consequently, discovery was effectively stayed in
                    28 both actions from January 9, 2019 until April 30, 2019.
 W ILKE , F LEURY ,       2399372.1
H OFFELT , G OULD &
   B IRNEY , LLP                                                               -4-
 ATTORNEYS AT LAW
    SACRAMENTO
                                        STIPULATION AND ORDER EXTENDING THE DATE FOR COMPLETING DISCOVERY
                      1                                                 GOOD CAUSE
                      2               For the foregoing reasons, the Parties respectfully submit that good cause exists to continue
                      3 the date for completing fact discovery from September 23, 2019 to December 20, 2019. There is
                      4 good cause for this extension for the following reasons: (1) fact discovery was stayed for almost
                      5 four months by Judge Klein, (2) the Parties explored the possibility of settlement, (3) scheduling
                      6 conflicts required continuing previously-noticed depositions, (4) extending fact discovery will not
                      7 impact the dates for completing expert discovery, filing dispositive motions or proceeding to trial
                      8 and (5) this is the Parties’ first request for an extension of time for completing fact discovery.
                      9               SO STIPULATED.
                    10
                    11 Dated: August _20_, 2019                                      Wilke, Fleury, Hoffelt, Gould & Birney, LLP

                    12
                                                                                     /s/ Matthew W. Powell_______________
                    13                                                               Matthew W. Powell
                                                                                     Attorneys for Plaintiffs
                    14
                    15 Dated: August _20_, 2019                                      Law Offices of Julia M. Young
                    16
                                                                                     /s/ Julia M. Young___________________
                    17                                                               Julia M. Young
                    18                                                               Attorneys for Defendant

                    19                                                      ORDER

                    20                For the reasons set forth in the foregoing stipulation, the Court finds that good cause exists

                    21 to continue the date for completing fact discovery from September 23, 2019 to December 20, 2019.
                    22 All other dates established in the Court’s Initial Scheduling Order shall remain the same.
                    23                IT IS SO ORDERED.

                    24 Dated: August 21, 2019
                    25
                    26
                    27
                    28
 W ILKE , F LEURY ,       2399372.1
H OFFELT , G OULD &
   B IRNEY , LLP                                                               -5-
 ATTORNEYS AT LAW
    SACRAMENTO
                                        STIPULATION AND ORDER EXTENDING THE DATE FOR COMPLETING DISCOVERY
